Citation Nr: 1105223	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  03-08 800A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for polymyalgia. 

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to July 1983.

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 2000 rating action that denied service connection for 
polymyalgia, CFS, a back disability, and an acquired psychiatric 
disorder, to include PTSD.

By decision of July 2009, the Board, in pertinent part, denied 
service connection for polymyalgia, CFS, a back disability, and 
an acquired psychiatric disorder, to include PTSD.  The Veteran 
appealed the denials to the U.S. Court of Appeals for Veterans 
Claims (Court).  By May 2010 Order, the Court vacated the Board's 
decision with respect to the cited issues and remanded the 
matters to the Board for compliance with instructions contained 
in a May 2010 Joint Motion for Partial Remand to the Board of the 
appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify her what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, and the Court's Order. the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

By decision of September 2004, the Social Security Administration 
(SSA) found the Veteran entitled to disability benefits from 
April 2002.  However, the medical records underlying that 
determination are not of record.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims folder copies of all medical records 
underlying the September 2004 SSA decision awarding the Veteran 
disability benefits, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  Under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the records 
are received or notification is provided that further efforts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:
  
1.  The RO should obtain from the SSA 
copies of all medical records underlying 
the September 2004 decision awarding the 
Veteran disability benefits.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  All records/responses 
received should be associated with the 
claims folder.  

2.  If any records sought are not obtained, 
the RO should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.

5.  If any benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
her attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims folder is 
returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

